                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                               CIVIL MINUTES – GENERAL

Case No.         CV 19-3573 DMG (SS)                           Date: May 13, 2019
                                                               Page 1 of 5

Title:           Rufus Wright v. Felipe Martinez


DOCKET ENTRY:                ORDER TO SHOW CAUSE WHY THE MAGISTRATE
                             JUDGE SHOULD NOT RECOMMEND TO THE DISTRICT
                             JUDGE THAT THIS ACTION BE DISMISSED FOR LACK
                             OF JURISDICTION


PRESENT:
HONORABLE SUZANNE H. SEGAL, UNITED STATES MAGISTRATE JUDGE

     _Marlene Ramirez_               _______None_______                 __None__
             Deputy Clerk          Court Reporter/Recorder              Tape No.

   ATTORNEYS PRESENT FOR PLAINTIFF:                ATTORNEYS PRESENT FOR DEFENDANTS:

                   None Present                               None Present

PROCEEDINGS: (IN CHAMBERS)

        On April 29, 2019, Rufus Wright (“Petitioner”), a federal prisoner proceeding pro
se, filed a habeas petition pursuant to 28 U.S.C. § 2241 (“Petition”). (Dkt. No. 1). The
Petition arises from Petitioner’s January 4, 2006 conviction in the Western District of
Missouri. (Petition at 2). The Western District of Missouri court sentenced Petitioner to
life in prison and ten years of supervised release. See United States v. Wright, 236 F. App’x
239, 239 (8th Cir. 2007).1 The Eighth Circuit affirmed the judgment on June 7, 2007. Id.



         The Court takes judicial notice of Petitioner’s prior proceedings in the Eighth
         1

Circuit. See In re Korean Air Lines Co., Ltd., 642 F.3d 685, 689 n.1 (9th Cir. 2011) (a
court may take judicial notice of a court’s own records in other cases and the records of
other courts); see also United States ex rel. Robinson Rancheria Citizens Council v.
Borneo, Inc., 971 F.2d 244, 248 (9th Cir. 1992) (“[Courts] may take notice of proceedings
                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES – GENERAL

Case No.      CV 19-3573 DMG (SS)                                Date: May 13, 2019
                                                                 Page 2 of 5

Title:        Rufus Wright v. Felipe Martinez


at 240. On April 15, 2009, the Western District of Missouri denied Petitioner’s Motion
under 28 U.S.C. § 2255. See Wright v. United States, 2009 WL 1025584, at *1 (W.D. Mo.
Apr. 15, 2009).

       To determine if this Court has jurisdiction over the Petition, the Court must resolve
whether it is properly brought pursuant to 28 U.S.C. § 2241 or 28 U.S.C. § 2255. See
Hernandez v. Campbell, 204 F.3d 861, 865 (9th Cir. 2000) (“[A] court must first determine
whether a habeas petition is filed pursuant to § 2241 or § 2255 before proceeding to any
other issue.”). If the Petition falls under § 2255, it must be brought before the sentencing
court, which is the Western District of Missouri. See id. at 865 (“§ 2255 motions must be
heard in the sentencing court . . . .”). If the Petition falls under § 2241, it must be filed in
the custodial jurisdiction, which is the Central District of California. See id. (“[A] habeas
petition filed pursuant to § 2241 must be heard in the custodial court . . . .”).

          In the instant Petition, Petitioner claims that three of the standard conditions of
supervised release set forth as part of his sentence are unconstitutionally vague. (Petition at
8-12).2 Petitioner “asks only for resentencing, and to be allowed to argue against these
conditions and allocute accordingly [sic].” (Id. at 12). Because Petitioner challenges the
terms stated in his sentence, and seeks a resentencing, the appropriate avenue for relief
appears to be § 2255 rather than § 2241. “Section 2255 allows a federal prisoner claiming
that his sentence was imposed ‘in violation of the Constitution or laws of the United States’
to ‘move the court which imposed the sentence to vacate, set aside or correct the sentence.’”
Harrison v. Ollison, 519 F.3d 952, 955 (9th Cir. 2008) (quoting 28 U.S.C. § 2255(a)).



in other courts, both within and without the federal judicial system, if those proceedings
have a direct relation to matters at issue.”).
         2
        Petitioner specifically points to Standard Conditions 4, 5 and 13. (See Petition at
8-9). The Ninth Circuit recently held that these three standard conditions, as worded prior
to the Sentencing Commission’s 2016 amendments, were unconstitutional vague. See
United States v. Evans, 883 F.3d 1160, 1162-63 (9th Cir. 2018).
                       UNITED STATES DISTRICT COURT
                      CENTRAL DISTRICT OF CALIFORNIA

                            CIVIL MINUTES – GENERAL

Case No.      CV 19-3573 DMG (SS)                               Date: May 13, 2019
                                                                Page 3 of 5

Title:        Rufus Wright v. Felipe Martinez


        A petition properly brought under § 2255 may be brought in the custodial jurisdiction
pursuant to § 2241 only if it qualifies for the narrow savings clause of § 2255. The savings
clause, or “escape hatch,” permits a federal prisoner to file a § 2241 petition to contest the
legality of a sentence only if “his remedy under § 2255 is inadequate or ineffective to test
the legality of his detention.” Hernandez, 204 F.3d at 864-65 (internal quotation marks
omitted); see also 28 U.S.C. § 2255(e) (an application for a writ of habeas corpus by a
prisoner in federal custody must be presented to the sentencing court as a motion under
§ 2255 “unless it also appears that the remedy by motion is inadequate or ineffective to test
the legality of his detention”). A remedy qualifies as inadequate or ineffective for purposes
of § 2255’s “escape hatch” only “when a petitioner (1) makes a claim of actual innocence,
and (2) has not had an unobstructed procedural shot at presenting that claim.” Harrison,
519 F.3d at 959. For a “claim to be a legitimate § 2241 petition,” both requirements must
be satisfied. Muth v. Fondren, 676 F.3d 815, 819 (9th Cir. 2012).

        The savings clause of § 2255 does not seem to apply here because Petitioner does
not assert any claim of actual innocence. See id. (availability of § 2255 escape hatch
foreclosed where petition fails to make plausible showing of actual innocence).
Accordingly, it appears that the Petition is a disguised § 2255 motion, and must be brought
in the jurisdiction of the sentencing court, which is the Western District of Missouri. See
Hernandez, 204 F.3d at 865.

        The Court further notes that Petitioner’s claim may be untimely. A federal prisoner
ordinarily has only one year from the date that his conviction becomes final to file a federal
habeas petition pursuant to § 2255. See 28 U.S.C. § 2255(f)(1). A case becomes final with
“the conclusion of direct review or the expiration of the time for seeking such review.” 28
U.S.C. § 2244(d)(1)(A). In this case, Petitioner’s conviction became final on October 1,
2007, when the United States Supreme Court denied Petitioner’s petition for writ of
certiorari. See Wright v. United States, 552 U.S. 939 (2007) (Mem.). Section 2255 also
provides that the one-year statute of limitations may begin to run on “the date on which the
right asserted was initially recognized by the Supreme Court, if that right has been newly
recognized by the Supreme Court and made retroactively applicable to cases on collateral
review.” 28 U.S.C. § 2255(f)(3). The statute of limitations may be equitably tolled where
a petitioner shows “(1) that he has been pursuing his rights diligently, and (2) that some
                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES – GENERAL

Case No.      CV 19-3573 DMG (SS)                                Date: May 13, 2019
                                                                 Page 4 of 5

Title:        Rufus Wright v. Felipe Martinez


extraordinary circumstance stood in his way.” Holland v. Florida, 560 U.S. 631, 645 (2010).
Here, the Petition does not appear to establish grounds for equitable tolling. Absent tolling,
the statute of limitations expired on October 1, 2008, more than ten years before Petitioner
filed this action. This is not a dispositive ruling on this issue, but instead an observation
about a possible defect in the action.

       Finally, because Petitioner has already filed a § 2255 motion, the Petition, construed
as a § 2255 motion, appears to be successive. See Wright, 2009 WL 1025584 (denying
Petitioner’s § 2255 motion). “A petitioner is generally limited to one motion under § 2255.”
United States v. Washington, 653 F.3d 1057, 1059 (9th Cir. 2011). “A prisoner may not
bring a second or successive § 2255 motion in district court unless ‘a panel of the appropriate
court of appeals’ certifies that the motion contains: (1) newly discovered evidence that, if
proven and viewed in light of the evidence as a whole, would be sufficient to establish by
clear and convincing evidence that no reasonable factfinder would have found the movant
guilty of the offense; or (2) a new rule of constitutional law, made retroactive to cases on
collateral review by the Supreme Court, that was previously unavailable.” Harrison, 519
F.3d at 955 (quoting 28 U.S.C. § 2255(h)). Accordingly, unless and until Petitioner obtains
authorization from the relevant Court of Appeals (i.e., the Eighth Circuit) to file a second
§ 2255 motion, a district court appears to lack jurisdiction to hear his claim.

       Petitioner is therefore ORDERED TO SHOW CAUSE, within fourteen (14) days
of the date of this Order, why this action should not be dismissed for lack of jurisdiction or
why the action should not be transferred to the sentencing jurisdiction. Petitioner may
satisfy this Order by filing a declaration, signed under penalty of perjury, setting forth
any reason why the Petition: (1) qualifies for the escape hatch of section 2255, (2) is
not untimely, and (3) is not successive. This Order is not dispositive of any claim but
only gives notice to Petitioner of what the Magistrate Judge may recommend to the
District Judge.
                       UNITED STATES DISTRICT COURT
                      CENTRAL DISTRICT OF CALIFORNIA

                            CIVIL MINUTES – GENERAL

Case No.      CV 19-3573 DMG (SS)                               Date: May 13, 2019
                                                                Page 5 of 5

Title:        Rufus Wright v. Felipe Martinez


       Petitioner is expressly warned that failure to timely file a response to this Order
may result in a recommendation that this action be dismissed with prejudice for his
failure to comply with Court orders and failure to prosecute. See Fed. R. Civ. P. 41(b).
Petitioner is further advised that if he no longer wishes to pursue this action, he may
voluntarily dismiss it by filing a Notice of Dismissal in accordance with Federal Rule of
Civil Procedure 41(a)(1). A form Notice of Dismissal is attached for Petitioner’s
convenience.

       The Clerk of the Court is directed to serve a copy of this Order upon Petitioner at his
current address of record.

         IT IS SO ORDERED.


MINUTES FORM                                                                                 00:00
CIVIL-GEN                                                              Initials of Deputy Clerk mr
